Citation Nr: 0839261	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss and, 
if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from November 1950 to September 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In September 2008, the appellant testified at a hearing 
before the Board at the RO; the undersigned Veterans Law 
Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A rating decision in August 1977 denied service 
connection for hearing loss.  The appellant was notified of 
that decision and did not file an appeal.  

2.  Evidence added to the record since August 1977 relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

3.  The evidence does not show that the appellant's hearing 
loss was manifest to a compensable degree within one year 
following his separation from service.  

4.  The greater weight of the medical evidence indicates that 
the appellant's current hearing loss did not result from his 
noise exposure during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1977 rating decision, 
which denied the appellant's claim for service connection for 
hearing loss, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).  

2.  The criteria are not met for service connection for 
hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  


Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

An August 1977 rating decision denied service connection for 
hearing loss caused by headaches, at least in part due to the 
absence of medical evidence of current hearing loss.  The 
appellant was notified of that decision and did not appeal.  
Evidence added to the record since August 1977 includes 
recent medical records showing a diagnosis of hearing loss, 
as well as a medical opinion to the effect that the current 
hearing loss was caused by the appellant's exposure to noise 
during service.  That evidence clearly relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
The Board concludes that the additional evidence is new and 
material and that, therefore, the claim is reopened.  

The appellant's service medical records are completely silent 
for complaints, clinical findings, or diagnosis of hearing 
loss.  The report of his separation examination indicates 
that his hearing was noted to be 15/15 in each ear.  

There is no post-service evidence of any complaints of 
hearing loss until the appellant filed a claim for service 
connection for hearing loss in 1977.  No post-service medical 
records indicating that the appellant then had a hearing loss 
disability were submitted at that time.  

In conjunction with the appellant's reopened claim, he has 
submitted several reports of audiological evaluations, 
including reports dated in October 1987, January 1995, and 
November 2005 which are in graphical format, but which appear 
to reflect bilateral hearing loss.  None of those examiners 
provided an opinion as to the etiology of the appellant's 
hearing loss.  

Also of record is a VA clinic record dated in August 2000 
which notes the appellant's complaint of hearing loss, but 
which does not contain any relevant clinical data or medical 
opinion.  

In July 2008, a VA compensation examination was conducted.  
The examiner reviewed the entire claims file, including the 
private audiological examination in November 2005.  First, 
the VA examiner noted that current testing reflected 
moderately severe sensorineural hearing loss in both ears.  
He also stated that the results of the private audiological 
testing in November 2005 were essentially consistent with the 
current testing results.  Finally, the examiner opined that 
the appellant's hearing loss was not caused by or a result of 
noise exposure during military service.  The rationale given 
for the opinion included that there was no documentation of 
hearing loss during service and that there was no evidence of 
hearing loss prior to 1977, approximately 22 years after the 
appellant's separation from service.  The examiner also noted 
that the appellant had a family history of hearing loss.  

At his Board hearing, the appellant testified that, during 
service, his duties included launch and recovery on the 
flight deck of an aircraft carrier, during which he was 
exposed to excessive hazardous levels of noise without the 
benefit of hearing protection.  He stated that he had noticed 
difficulty hearing in 1951.  

Subsequent to the hearing, the appellant submitted private 
audiograms dated in October 1987 and January 1995.  The 
October 1987 examiner recommended a full hearing aid 
evaluation so that the appellant could be fitted with new 
hearing aids.  The January 1995 examiner indicated that 
severe sensorineural hearing loss was present at 2000 Hertz 
and above in both ears.  The appellant also submitted the 
report of a private audiologist dated in September 2008.  
That private examiner indicated that the examination revealed 
severe, permanent sensorineural hearing loss in both ears.  
Noting that there was no history of significant noise 
exposure following the appellant's discharge from the Navy, 
the examiner opined that it was more likely that his current 
hearing loss was attributable to the noise exposure while he 
served in the Navy for four years.  

The appellant has also submitted a portion of an internet 
medical article that states that a young adult with a slight 
noise-induced high-frequency hearing loss - one not likely 
to cause much difficulty with communication at the time of 
discharge from service - will likely exhibit greater hearing 
loss as he ages than a young adult with normal hearing at 
discharge.  However, in light of the fact that the 
appellant's hearing was noted to be normal at the time he was 
separated from service, this article provides no support for 
his claim.  

The Board also observes that the private audiologist in 
September 2008 did not review the appellant's service medical 
records.  Although he noted that the appellant did not have 
any significant post-service noise exposure, the examiner did 
not comment on the significance, if any, of the passage of 
more than 20 years before the appellant expressed any 
complaints of hearing loss and of the fact there was no 
documentation of hearing loss prior to 1987.  In this regard, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Moreover, the examiner's opinion did not 
discuss the relevance of the passage of decades before any 
hearing loss was first brought to the attention of medical 
personnel.  Nor did the opinion discuss the relevance of the 
appellant's family history of hearing loss.  Accordingly, the 
Board accords the private audiologist's opinion considerably 
reduced probative weight.  

The recent VA examiner, on the other hand, did review the 
appellant's service medical records, as well as the private 
examiner's earlier report, although the private audiologist's 
very recent medical opinion was not yet of record.  Moreover, 
the VA examiner did discuss the appellant's family history, 
as well as the lapse of so many years after service prior to 
any complaint of hearing loss, as rationale for his opinion 
that the appellant's current hearing loss was not 
attributable to service.  Therefore, the Board accords the VA 
examiner's opinion more probative weight.  

In the absence of medical evidence demonstrating that the 
appellant's hearing loss was manifest to a compensable degree 
within one year after his separation from service, service 
connection for hearing loss cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Considering all of the evidence of record, including the 
appellant's credible hearing testimony, the Board concludes 
that the preponderance of the evidence weighs against a 
finding that the appellant's hearing loss resulted from his 
exposure to noise during service or that it is otherwise due 
to service.  Thus, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Therefore, the criteria for service connection for hearing 
loss are not met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a May 2006 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  

There was no error in providing the required notice prior to 
the adverse RO decision.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  The May 2006 letter also 
notified the appellant of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
appellant has been afforded a VA compensation examination, 
and all pertinent private treatment records identified by the 
appellant have been obtained.  No further development action 
is necessary.  


ORDER

Service connection for hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


